Citation Nr: 0602661	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1978 and January 1984 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  It 
this decision the RO denied entitlement to service connection 
for multiple conditions, including acid reflux.  The veteran 
expressed disagreement with this decision and the RO issued a 
June 2004 Statement of the Case.  On the veteran's July 2004 
substantive appeal, he expressly limited his appeal to the 
acid reflux issue.  Therefore, the only remaining issue in 
appellate status is entitlement to service connection for 
gastroesophageal reflux disease.

In October 2005, the veteran testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his acid reflux is related to 
service.  On the veteran's September 1995 retirement 
examination he reported that he sometimes experienced 
heartburn attacks.  A March 2002 letter from Ms. J.L.P., a 
physician's assistant, indicated that the veteran underwent 
an esophagogastroduodenoscopy and colonoscopy in July 2001.  
These tests revealed that the veteran had helicobacter pylori 
gastritis.  An August 2003 VA outpatient treatment note 
reveals a diagnoses of gastroesophageal reflux disease.  An 
October 2005 letter from Dr. S.C.B. revealed that she treated 
the veteran for heartburn, indigestion, and epigastric 
abdominal pain with nocturnal awakenings.  She reported that 
the veteran had a longtime history of chronic reflux and he 
continued to take Rolaids. 

Because the service medical records indicate the veteran 
complained of heartburn while he was in service and there is 
evidence of a gastrointestinal disorder, the Board finds that 
a VA examination to determine the etiology of his current 
gastroesophageal reflux disease is required.  38 C.F.R. 
§ 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim, and require VA to 
notify the veteran of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While several VCAA notice letters were provided to the 
veteran, none of these letters advised the veteran of what 
was needed to substantiate his claim for service connection 
for acid reflux.  Specifically, while some of the letters 
mentioned that disorder, the letters advised what was needed 
to substantiate a claim for increase.  Thus, a new VCAA 
letter pertaining to the issue of service connection for acid 
reflux is needed.

Accordingly, the appeal is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for service 
connection for acid reflux.  See also 38 
C.F.R. § 3.159 (2005).

2.  The RO should provide the veteran a VA 
medical examination in order to determine the 
etiology of his current chronic reflux 
disease.  The claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiner.  The examination 
should include any diagnostic tests or 
studies that are necessary for accurate 
assessment.  All opinions should be based on 
a review of the evidence of record, including 
the service medical records, and sound 
medical principles.  The examiner should also 
provide the rational for his/her opinion.

The examiner should conduct a 
gastrointestinal examination of the veteran 
and provide a diagnosis of any pathology 
found.  After a review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion regarding whether 
the any currently diagnosed gastrointestinal 
disorder is as likely as not etiologically 
related to service.  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided that, 
in the examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)   

3.  After undertaking any additional 
development deemed appropriate in addition to 
that requested above, the RO should re-
adjudicate the remaining issues on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 

